DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the remarks and amendments received on 11 March 2022. Claims 1, 3, 5, 7, 8, 10, 11, 13-15, 20-22, 27, 28, 50, 51, 66 and 73 are pending. Claims 1, and 3 are amended. Claims 2, 52, 54-56, and 65 have been cancelled.

Response to Amendment

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 10, 11, 13-15, 20-22, 27, 28, 50, 51, 66 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Patent Application Publication WO 2009/139395 to Kakino et al. (‘395 hereafter), made of record in applicant disclosure.
Regarding claim 1, ‘395 teaches a method for forming a 3D-printed article, comprising: expelling a first liquid comprising first molecules having first functional groups from a nozzle positioned above a surface of a second liquid comprising second molecules having second functional groups; depositing the first liquid comprising first molecules having first functional groups onto a portion of the surface of the second liquid comprising second molecules having second functional groups such that the first functional groups react with the second functional groups to form a solid material in a pattern, the solid material having an average thickness of less than 200 microns, wherein: the portion of the second liquid is positioned over a top surface of a platform that is at least partially submerged within the second liquid, and a distance between the surface of the second liquid and the top surface of the platform is less than 200 microns (Abstract).
Regarding claim 3, ‘395 teaches a method for forming a 3D-printed article, comprising: depositing a first liquid onto a portion of a second liquid to initiate a chemical reaction resulting in the formation of a solid layer, wherein the portion of the second liquid is positioned over a platform that is at least partially submerged within the second liquid (FIG 1). 
Regarding claim 7, ‘395 teaches a method wherein the solid layer is not a continuous layer (FIG 2).
Regarding claim 8, ‘395 teaches a method wherein the solid layer comprises voids (FIG 2).  
Regarding claim 10, ‘395 teaches a method further comprising lowering the platform (FIG 1).
Regarding claim 11, ‘395 teaches a method further comprising lowering the platform by a distance of greater than or equal to 1 micron and less than or equal to 200 microns (page 28 paragraph 0073).
Regarding claim 13, ‘395 teaches a method wherein lowering the platform comprises at least partially submerging the solid layer beneath the second liquid such that at least a portion of the second liquid is positioned over the platform (FIG 1).
Regarding claim 14, ‘395 teaches a method further comprising depositing the first liquid onto the portion of the second liquid that is positioned over the platform to form a second solid layer on the solid layer (ABSTRACT).
Regarding claim 15, ‘395 teaches a method comprising depositing one or more additional materials onto the solid layer (Claim 2).  
Regarding claim 20, ‘395 teaches a method wherein the first liquid comprises first molecules having first functional groups, the second liquid comprises second molecules having second functional groups, and solid layer comprises a reaction product of the first molecule and the second molecule (Abstract).  
Regarding claim 21, ‘395 teaches a method wherein the reaction product is substantially free from the first molecule or the second molecule (Abstract).
Regarding claim 25, ‘395 teaches a method wherein reacting the chemical reaction comprises forming a polymer (ABSTRACT.  
Regarding claim 27, ‘395 teaches a method wherein first liquid comprises first molecules having first functional groups, the second liquid comprises second molecules having second functional groups, and reacting the first functional group with the second functional group comprises catalyzing a reaction of one or both of the first molecule and the second molecule (ABSTRACT).
Regarding claim 28, ‘395 teaches a method wherein first liquid comprises first molecules having first functional groups, the second liquid comprises second molecules having second functional groups, and reacting the first functional group with the second functional group comprises precipitating one or both of the first molecule and the second molecule (ABSTRACT).  
Regarding claim 50, ‘395 teaches a method comprising removing the solid layer from the second liquid (PAGE 32 PARAGRAPHS 84 OR 85).  
Regarding claim 51, ‘395 teaches a method further comprising activating a latent curing agent present in the first liquid or the second liquid (ABSTRACT).
Regarding claim 66, ‘395 teaches a method wherein the platform comprises one or more openings (FIG 1 item 10).  
Regarding claim 73, ‘395 teaches a method as in claim 3, wherein the first liquid comprises a pigment (claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘395 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0263827 to Fripp et al., cited in previous office action (‘827 hereafter).
Regarding claim 5, ‘395 does not teach mixing via vibration. In the same field of endeavor, additive manufacturing, ‘827 teaches the method further comprising applying ultrasonic vibrations to the second liquid to aid mixing of the first and second liquids (paragraph 0105) for the benefit of promoting the reaction of the two components. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘395 with those of ‘827 for the benefit of promoting efficient mixing and reaction of the two components of the reactive mixture.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743